Citation Nr: 1200017	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  08-39 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service connected residuals of a right knee torn medial meniscus with patellar tendinitis. 

2.  Entitlement to service connection for a low back disability to include as secondary to the Veteran's service connected right knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from April 1978 to November 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision and a June 2007 rating decision of the San Juan, Puerto Rico, regional office (RO) of the Department of Veterans Affairs (VA). 

The issue of entitlement to service connection for a low back disability to include as secondary to the Veteran's service connected right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right knee disability is productive of no more than slight impairment due to recurrent subluxation or lateral instability, and his range of motion is at least from zero to 125 degrees without additional impairment due to pain, weakness, incoordination or fatigability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for the service connected residuals of a right knee torn medial meniscus with patellar tendinitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.59, 4.71a, Codes 5003, 5024, 5257, 5260, 5261 (2011). 






REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with letters in August 2005 and in May 2007 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  These letters were provided to the Veteran prior to the initial adjudication of his claims.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran initially requested a hearing but later withdrew this request.  There is no indication that there is any relevant evidence outstanding in these claims 

The Veteran was most recently afforded a VA examination to assess the severity of his right knee disability in August 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim. The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria. 

Recognition is given to the fact that the August 2009 examination in now in excess of two year old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's right knee disability since the August 2009 VA examination.  He does not contend otherwise.

The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Increased Evaluation

The Veteran contends that the 10 percent evaluation assigned to his right knee disability is insufficient to reflect the impairment that it causes.  He states that his symptoms include pain, instability, and giving way. 

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for a right leg condition, diagnosed as tenosynovitis, was established in a March 1982 rating decision.  A zero percent evaluation was assigned for this disability under 38 C.F.R. § 4.71a, Code 5024, which is the rating code for tenosynovitis.  The evaluation was increased to the current 10 percent evaluation in a November 1999 rating decision under the rating code for other impairment of the knee due to recurrent subluxation or lateral instability.  This 10 percent evaluation currently remains in effect.  

The rating code under which the current 10 percent evaluation is assigned provides that impairment of the knee resulting in severe recurrent subluxation or lateral instability is evaluated as 30 percent disabling.  Moderate impairment of the knee due to recurrent subluxation or lateral instability is evaluated as 20 percent disabling.  Slight impairment merits a 10 percent evaluation.  38 C.F.R. § 4.71a, Code 5257.

The Board must continue to consider entitlement to an increased evaluation under the rating criteria for tenosynovitis.  That rating code states that this disability is to be evaluated the same as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5024.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

Limitation of extension of the knee to 45 degrees is evaluated as 50 percent disabling.  Limitation of extension to 30 degrees receives a 40 percent evaluation.  20 degrees of extension is evaluated as 30 percent disabling.  Limitation of extension to 15 degrees merits a 20 percent evaluation.  Limitation of extension to 10 degrees is evaluated as 10 percent disabling.  Limitation of extension to 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  Limitation of flexion to 30 degrees merits a 20 percent evaluation.  Limitation of flexion to 45 degrees warrants a 10 percent evaluation.  Limitation of flexion to 60 degrees is evaluated as zero percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

Normal range of motion is zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II. 

In a precedent decision, the Acting General Counsel of the VA stated that if a musculoskeletal disability is rated under a specific diagnostic code that does not appear to involve limitation of motion, and another diagnostic code predicated upon limitation of motion may be applicable, the other diagnostic code must be considered.  For a knee disability rated under 38 C.F.R. § 4.71, Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under 38 C.F.R. § 4.71, Codes 5260 or 5261 does not need to be compensable but must at least meet the criteria for a zero percent rating.  A separate rating for arthritis could also be established based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  

Separate evaluations may be assigned when there is loss of both extension and flexion of the knee.  VAOPGCPREC 9-04.

In addition to the above, any additional limitations that result from pain, weakness, incoordination or fatigability after repetitive motion must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202   (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The Veteran was afforded a VA examination of the joints in September 2005.  He complained of worsening of his knee pain since his previous VA examination.  He also reported giving way of the knee.  There were no episodes of dislocation or recurrent subluxation.  There was no evidence of effusion.  The Veteran denied episodes of locking.  On examination, the range of motion was from zero to 140 degrees.  There was pain on motion, which was felt to equate to a functional deficit of 10 degrees (flexion to 130 degrees).  There was no additional functional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.  The McMurray's test was positive, but the anterior and posterior drawer test and Lachman's test were all negative.  The diagnoses were right knee torn medical meniscus, patellar tendinitis, and patellofemoral pain syndrome.  

The evidence includes private and VA treatment records dating from 2005 to 2007.  These include a July 2006 treatment note from Dr. J. A. R. which shows that he had been treating the Veteran for his right knee disability but does not contain the range of motion of the knee or a report of instability.  There was slight effusion.  The Veteran was noted to have chronic knee pain in VA treatment records from April 2007.  

At a May 2007 VA examination, the Veteran said that he frequently used a cane to support his right knee.  He reported being unable to stand for more than 15 to 30 minutes and to walk for more than a few yards.  He also reported giving way, instability, pain, stiffness, and weakness.  He recalled one instance of effusion but denied locking.  There were no episodes of dislocation or subluxation.  Flare-ups were described as daily and severe, during which time he could not walk for long distances or go climb stairs.  The Veteran's weight bearing was affected, and his gait described as antalgic.  However, on examination the examiner attempted to obtain the range of motion of the knee but an adequate physical examination was not possible due to the Veteran's claiming severe pain upon light touch and giving resistance to the examiner.  Visually there was no redness, heat, effusion, subluxation or dislocation of the right knee joint.  Range of motion appeared to be from zero to 125 degrees.  The diagnosis was right knee torn medical meniscus and patellar tendinitis.  There were no significant occupational effects, and the effects on activities of daily living ranged from none to severe.  The Veteran had worked full time since the age of 21 as a human resources specialist and referred to no limitations in his job due to his right knee disability.  

In a May 2007 letter, the Veteran's wife states that his life had changed dramatically since he was diagnosed with neuropathy.  He now needed a cane to walk or stand.  The Veteran had fallen on various occasions due to the intense pain. 

VA treatment records dating from 2007 to 2008 do not show any specific treatment for his right knee.  

The most recent VA examination was completed in August 2009.  The Veteran stated that his symptoms included giving way, instability, pain, stiffness, weakness, and decreased speed of joint motion.  He also reported swelling and tenderness.  The Veteran reported a decrease in the range of motion of his knee during flare-ups, which were precipitated by cold weather, climbing stairs, or walking more than 600 meters.  He said he could stand for one hour.  The Veteran used a cane intermittently but frequently.  Effusions and episodes of locking was denied.  On examination, the Veteran's gait was antalgic.  There was tenderness of the right knee.  However, there was no crepitation, grinding, instability, or patellar abnormality.  There was evidence of a tear of the meniscus.  The right knee had flexion to 132 degrees and extension to zero degrees.  There was objective evidence of pain following repetitive motion, but no evidence of additional limitations after three repetitions of the range of motion.  There was no ankylosis.  There was no patellar instability or tenderness to palpation of the patellar tendon.  All objective testing for instability were negative.  The results of an October 2007 magnetic resonance imaging (MRI) study were reviewed, which noted a complex tear at the posterior horn of the medial meniscus, suprapatellar joint effusion, and chondromalacia patella.  The diagnosis was right knee medial meniscus tear.  The Veteran had been employed for 20 years as an administrative technician by the Army reserves.  The examiner stated that this resulted in significant effects due to decreased mobility with lifting and carrying.  He reported that it was painful to walk to the fax machine.  

The Board finds that the evidence does not support entitlement to an evaluation in excess of 10 percent for the Veteran's right knee disability.  The Veteran reports that he experiences giving way and instability, as well as pain.  However, there were no objective findings of instability on either examination, and both examinations were negative for subluxation.  The Veteran's wife notes that the Veteran suffers from pain and falls, but she attributes this to neuropathy, which is a nonservice connected disability.  Moreover, the May 2007 VA examiner suggests that the Veteran was exaggerating his symptoms and that he would not fully cooperate with the examinations.  Without objective evidence of lateral instability or recurrent subluxation, the Board finds that there is no more than slight impairment.  38 C.F.R. § 4.71a, Code 5257.  

The Board has also considered entitlement to an evaluation in excess of 10 percent under the rating codes for tenosynovitis and the range of motion of the knees, but this is not supported by the evidence.  All three (3) examinations demonstrate that the Veteran retains full extension of the right knee, and at least 125 degrees of flexion.  Indeed, when considering functional loss due to pain, the 2005 examination indicated that flexion would be limited to no more than 130 degrees.  The 2007 and 2009 examinations essentially determined that, although pain was demonstrated on repetitive use, there was no additional limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995)  The limitation of motion falls considerably shorter than the 30 degrees of flexion or 15 degrees of extension required for a 20 percent rating.  38 C.F.R. §§ 4.40, 4.50 4.71a, Codes 5260, 5261.  Ankylosis of the knee was also not demonstrated.

Symptoms causing functional limitations, such as pain, incoordination and fatigue, are characteristics that the veteran is competent to provide testimony, as they are perceived by him through his own senses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  However, the Board emphasizes that it is not obligated to accept these assertions of symptomatology as fact if they are found to not be credible.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the Board is not able to accept the Veteran's own complaints of functional limitation factually accurate, given the assessment of the 2007 VA examiner that such complaints are inconsistent with the clinical observations.  Indeed, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court recently clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Specifically, the court specifically discounted the notion that the highest disability ratings are warranted under DCs 5260 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  

The Board has considered whether or not the evidence supports entitlement to separate evaluations for instability and limitation of motion, but finds that it does not.  This is because the limitation of motion does not meet the criteria for even a zero percent evaluation under 38 C.F.R. § 4.71a, Codes 5260, 5261.  There is also no basis for a separate evaluation based on X-ray findings and painful motion.  Although the tear of the meniscus is shown on MRI, there is no evidence of arthritic changes, and a May 2006 private X-ray study of the right knee was unremarkable.  VAOPGCPREC 9-98.  

Acknowledging that the Veteran has a torn meniscus, consideration has been given to whether a higher rating could be assigned under Diagnostic Code 5258.  Diagnostic Code 5258 provides for the assignment of a 20 percent rating when cartilage, semilunar, is dislocated with frequent episodes of "locking," "pain", and effusion into the joint.  However, as discussed, there is no evidence that the Veteran has experienced frequent episodes of locking and/or effusion.  Indeed, he specifically denied episodes of locking at all three VA examinations and only reported a single instance of effusion.

The Board has also considered entitlement to an extraschedular evaluation, but finds that one is not merited in this case.  The Board finds that the record does not reflect that the Veteran's right knee disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as "governing norms", which include marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that the rating criteria to evaluate the Veteran's service-connected right knee disability reasonably describe his disability level and symptomatology and he has not argued to the contrary.  The criteria, 38 C.F.R. § 4.71a, Codes 5257, 5260 and 5261 reasonably describe the Veteran's disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  Moreover, the Veteran has not contended that his service-connected disability caused frequent periods of hospitalization or marked interference with his employment and such is not shown by the evidence of record.  The evidence indicates that the Veteran has worked at the same full time desk job for over 20 years, and while he reports pain when he walks to the fax machine, this does not equate to marked interference.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Notably, when he was examined in 2009, he reported full-time employment.  The question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has therefore not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

ORDER

Entitlement to an evaluation in excess of 10 percent for the service connected residuals of a right knee torn medial meniscus with patellar tendinitis is denied. 


REMAND

The Veteran contends that he has developed a low back disability secondary to his service connected right knee disability.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

At the May 2007 VA examination, the examiner reviewed the Veteran's claims folder.  Following the examination, the diagnosis was lumbar discogenic disease and degenerative joint disease.  The examiner opined that the Veteran's current low back disability was not caused by or the result of or secondary to his service connected right knee disability.  The bases for this opinion was that the right knee and lumbar spine are different anatomical areas with different bony structures and nerve supplies that were unrelated to each other.  

Unfortunately, although the May 2007 VA examiner clearly states that the Veteran's low back disability was not caused by the service connected right knee disability, he failed to address whether or not the Veteran's right knee disability may have aggravated the low back disability.  As noted above, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen.  Therefore, the Board finds that the Veteran should be scheduled for an additional examination in order to determine whether or not his service connected right knee disability aggravated his low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination.  The claims folder must be provided to the examiner for use in the study of this case.  All indicated tests and studies must be completed.  After completion of the examination and review of the record, the examiner must attempt to provide the following opinions: 

Is it as likely as not that the Veteran's low back disability was incurred or aggravated as a result of his service connected right knee disability?  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e., a baseline) before the onset of the aggravation.  

The reasons and bases for all opinions should be included in some detail.  If the examiner finds that they are unable to express the requested opinion without resorting to speculation, the reasons and bases for this conclusion should be provided, and any evidence that would enable the requested opinion to be expressed should identified.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


